UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STACI LUNDEEN et al.,

Plaintiffs,
-against-

 

KRUCIAL STAFFING, LLC and
BRIAN M. CLEARY V, : 21 Civ. 1071 (GBD)

Defendant.

GEORGE B. DANIELS, District Judge:
The initial conference scheduled for June 9, 2021 at 9:30 am is hereby cancelled. An oral

argument on Defendants’ Motion to Dismiss the Complaint, (ECF 16), is scheduled for August 4,

2021 at 11:00 am.

Dated: June 2, 2021
New York, New York
SO ORDERED.

Goaray 6. Dorwele

G GE BJDANIELS
ED SYATES DISTRICT JUDGE

 

 
